In a negligence action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Kings County (Bernstein, J.), dated April 27, 1994, as denied its motion for summary judgment dismissing the complaint and granted the plaintiff’s cross motion to amend the complaint.
*448Ordered that the order is affirmed insofar as appealed from, with costs.
CPLR 3025 (b) permits liberal amendment of the pleadings provided that the amendment does not unduly prejudice the non-moving party. The record shows that the defendant had sufficient and timely notice of the specific area in which the plaintiff’s accident occurred and its possible liability for his injuries. Consequently, the defendant was not prejudiced by the court’s ruling to permit amendment of the complaint merely to reflect a more accurate measurement of the accident site.
The defendant’s remaining contention is without merit. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.